EXHIBIT 10.3

 

AMCON DISTRIBUTING COMPANY
2007 OMNIBUS INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

Date of Grant:

 

Number of Restricted Stock Units Granted:

 

 

This Restricted Stock Unit Agreement dated                , 20     (this “Award
Agreement”), is made by and between AMCON Distributing Company, a Delaware
corporation (the “Company”), and                 (“Participant”).

 

RECITALS:

 

A.  Effective April 17, 2007, the Company’s stockholders approved the AMCON
Distributing Company 2007 Omnibus Incentive Plan (the “Plan”) pursuant to which
the Company may, from time to time, grant Restricted Stock Units to eligible
Service Providers of the Company.

 

B.  Participant is a Service Provider of the Company or one of its Affiliates
and the Company desires to encourage him to own an equity interest in the
Company and to give him added incentive to advance the interests of the Company,
and desires to grant Participant Restricted Stock Units under the terms and
conditions established by the Committee.

 

AGREEMENT:

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:

 

1.   Incorporation of Plan.  All provisions of this Award Agreement and the
rights of Participant hereunder are subject in all respects to the provisions of
the Plan and the powers of the Committee therein provided.  Capitalized terms
used in this Award Agreement but not defined shall have the meaning set forth in
the Plan.

 

2.  Grant of Restricted Stock Units.  Subject to the conditions and restrictions
set forth in this Award and in the Plan, the Company hereby grants to
Participant and credits to a separate account maintained on the books of the
Company (“Account”) that number of Restricted Stock Units identified above
opposite the heading “ Number of Restricted Stock Units Granted “ (the “RSUs”). 
On any date, the value of each RSU shall equal the Fair Market Value of a
Share.  All amounts credited to Participant’s Account under this Award Agreement
shall continue for all purposes to be a part of the general assets of the
Company.  Participant’s interest in the Account shall make him or her only a
general, unsecured creditor of the Company.  The RSUs may not be sold,
transferred, gifted, bequeathed, pledged, assigned, or otherwise alienated or
hypothecated, voluntarily or involuntarily.  The rights of Participant with
respect to the RSUs shall remain forfeitable at all times prior to the date on
which such rights are settled (the “Settlement Date,” as defined below).

 

3.  Settlement of RSUs.  The RSUs may be settled by delivering to Participant or
his or her beneficiary, as applicable, either, as elected by the Participant,
(i) an amount of cash equal to the Fair Market Value of a Share as of the
Settlement Date multiplied by the number of Shares underlying the RSUs held by
Participant (or a specified portion in the event of any partial settlement), or
(ii) a number of Shares equal to the whole number of Shares underlying the RSUs
then held by Participant (or a specified portion in the event of any partial
settlement).  To the extent a Participant elects settlement in shares, any
fractional Shares underlying RSUs remaining on the Settlement Date will be
distributed in cash in an amount equal to the Fair Market Value of a Share as of
the Settlement Date multiplied by the remaining fractional RSUs.

 

Except as specifically provided elsewhere under the Plan, the restrictions on
RSUs subject to this Award Agreement will lapse and be settled on the date (the
“Settlement Date”) set forth below, but only if Participant is, and at all times
from the Date of Grant, has been a Service Provider to the Company, or one of
its Affiliates, and the RSUs have not otherwise been cancelled:

 

--------------------------------------------------------------------------------


 

Settlement Date of RSUs

 

Percentage of RSUs on
Which Restrictions Lapse

 

              , 20

 

—%

 

              , 20

 

—%

 

              , 20

 

—%

 

 

Notwithstanding the foregoing, (i) the Committee may, in its sole discretion,
accelerate the Settlement Date for any or all of the RSUs, if in its judgment
the performance of Participant has warranted such acceleration and/or such
acceleration is in the best interests of the Company, and (ii) if Participant’s
position as a Service Provider with the Company or any of its Affiliates is
terminated prior to the Settlement Date by the Company without Cause, or due to
Participant’s death or Disability, or there is a Change of Control,  all
unsettled RSUs shall be settled effective as of the date of the such event.  For
purposes of this Award Agreement, “Cause” means any act or failure to act by
Participant that constitutes willful misconduct or gross negligence.

 

Payment of the cash and/or Shares following the Settlement Date shall be made by
the Company to the Participant no later than the earlier of the end of the
calendar year in which the Settlement Date occurs or the 30th day after the
Settlement Date.

 

4.  Cancellation of RSUs.  Unless otherwise provided in this Section 4 or in the
Plan, if, prior to the final Settlement Date, Participant’s position as a
Service Provider to the Company or any of its Affiliates is terminated by the
Company for Cause, or if Participant voluntarily terminates his position as a
Service Provider with the Company, Participant shall thereupon immediately
forfeit any and all unsettled RSUs, all such unsettled RSUs shall be cancelled
and Participant shall have no further rights under this Award Agreement.  For
purposes of this Award Agreement, the transfer of employment between the Company
and any of its Affiliates (or between Affiliates) shall not constitute a
termination of Participant’s position as a Service Provider.

 

5.  Securities Law Compliance.  The Company may impose such restrictions,
conditions or limitation as it determines appropriate as to the timing and
manner of any resales by Participant or other subsequent transfers by
Participant of any Shares issued as a result of or under this Award, including
without limitation (i) restrictions under an insider trading policy,
(ii) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Award and/or the Shares underlying the Award and (iii) restrictions as to
the use of a specified brokerage firm or other agent for such resales or other
transfers. Any sale of the Shares must also comply with other applicable laws
and regulations governing sale of such shares.

 

6.  Dividends and Voting.  Prior to an RSU’s Settlement Date, Participant shall
be entitled to receive dividend equivalent payments for any dividends paid by
the Company on Shares, whether payable in stock, in cash or in kind, or other
distributions, declared as of a record date that occurs on or after the Date of
Grant hereunder and prior to any cancellation of such RSUs,  provided that any
such dividend equivalent payments shall be held in escrow by the Company and, be
subject to the same rights, restrictions on transfer and conditions applicable
to the underlying RSUs.  In the event of cancellation of any or all of the RSUs,
Participant will forfeit all dividend equivalent payments held in escrow and
relating to the underlying cancelled RSUs.  Participant will have no voting
rights with respect to any of the RSUs.

 

7.  Beneficiary Designation. The Participant shall have the right to designate,
on a beneficiary designation form satisfactory to the Committee which shall be
filed with the Company, a beneficiary or beneficiaries to receive any unsettled
RSUs and/or Dividend Equivalent Payments under this Agreement in the event of
the Participant’s death or Disability. In the event that the Participant shall
not file a beneficiary designation form with the Company or if none of the
designated beneficiaries survive the Participant, then any unsettled RSUs and/or
Dividend Equivalent Payments under this Agreement shall be paid to the estate of
the Participant.

 

8.  Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

 

9.  Amendment.  This Award Agreement may be amended only by a writing executed
by the parties hereto which specifically states that it is amending this Award
Agreement; provided, however, the Company may unilaterally amend this Award
Agreement if it determines that a ministerial amendment is necessary which does
not adversely affect the rights of Participant or the potential economic benefit
intended to be conveyed hereunder.

 

--------------------------------------------------------------------------------


 

10.  Taxes.  Participant understands and agrees that, at the time any tax
withholding obligation arises in connection with the settlement of any of the
RSUs, the Company may withhold, in Shares if a valid election applies under this
Section 9 or in cash from payroll or other amounts the Company owes or will owe
Participant, any applicable withholding, payroll and other required tax amounts
due upon such RSU settlement.  Such tax withholding may be made by any means
permitted under the Plan, as approved by the Committee, and as permitted under
the law.  In the absence of the satisfaction of tax obligations, Company may
refuse to issue the Shares.  Unless otherwise determined by the Committee or its
delegate in their sole discretion and unless otherwise prohibited by law,
Participant (or his or her guardian, legal representative or successor) may, in
the manner determined by the Committee or its delegate, irrevocably elect in
writing on a Company designated form to satisfy any income tax withholding
obligation in connection with the RSUs by requesting Company to retain whole
Shares which would otherwise have been issued, which Shares shall not belong to
Participant upon such retention.  If withholding is not effected by the Company
for any reason at the time of the taxation event, then Participant agrees to pay
Company any withholding amounts due within the deadline imposed by the Company. 
If, within the deadline imposed by Company, Participant has not paid any
withholding amounts due or has not elected, if allowed by the Committee or its
delegate in their sole discretion, whether to have Shares retained for taxes or
to pay cash for the tax withholding, then the Company may, at its sole
discretion (a) retain whole Shares which would otherwise have been issued
(including without limitation withdrawal of Shares that had previously been
placed into Participant’s book entry account), (b) deduct such amounts in cash
from payroll or other amounts the Company owes or will owe Participant, or
(c) effect some combination of Share retention and cash deduction.

 

11.  Governing Law.  The laws of the State of Delaware will govern the
interpretation, validity and performance of this Award Agreement regardless of
the law that might be applied under principles of conflicts of laws.

 

12.  Section 409A Compliance.  It is the intent of the Company that all payments
made under this Award Agreement will be exempt from Section 409A of the Code and
the Treasury regulations and guidance issued thereunder (“Section 409A”)
pursuant to the “short-term deferral” exemption.  Notwithstanding any provision
of the Plan or this Award Agreement to the contrary, (i) this Award Agreement
shall not be amended in any manner that would cause any amounts payable
hereunder that are not subject to Section 409A to become subject thereto (unless
they also are in compliance therewith), and the provisions of any purported
amendment that may reasonably be expected to result in such non-compliance shall
be of no force or effect with respect to this Award Agreement and (ii) the
Company, to the extent it deems necessary or advisable in its sole discretion,
reserves the right, but shall not be required, to unilaterally amend or modify
this Award Agreement to reflect the intention that the Plan qualifies for
exemption from or complies with Section 409A in a manner that as closely as
practicable achieves the original intent of this Award Agreement and with the
least reduction, if any, in overall benefit to a Participant to comply with
Section 409A on a timely basis, which may be made on a retroactive basis, in
accordance with regulations and other guidance issued under Section 409A. 
Neither the Company nor the Board makes any representation that this Award
Agreement shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to this Award Agreement.

 

13.  Binding Effect.  Except as expressly stated herein to the contrary, this
Award Agreement will be binding upon and inure to the benefit of the respective
heirs, legal representatives, successors and assigns of the parties hereto.

 

This Award Agreement has been executed and delivered by the parties hereto.

 

The Company:

Participant:

 

 

AMCON DISTRIBUTING COMPANY

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF AWARDS

 

In November 2010, the following restricted stock unit awards were made to
executives of AMCON Distributing Company utilizing the foregoing form of
Restricted Stock Award Agreement, which awards are summarized below.  In the
event that any future awards are made utilizing the foregoing form of Restricted
Stock Award Agreement, AMCON Distributing Company undertakes to provide
disclosure concerning such awards to the extent that it is required to do so
under the Securities Exchange Act of 1934, or the rules and regulations there
under.

 

Name

 

Grant Date

 

Shares Granted

 

Vesting Date

 

Percentage of
Vesting Date

 

 

 

 

 

 

 

 

 

 

 

Chris Atayan

 

11/22/2010

 

30,900

 

11/26/2010

 

33 1/3%

 

 

 

 

 

 

 

10/26/2011

 

33 1/3%

 

 

 

 

 

 

 

10/26/2012

 

33 1/3%

 

 

 

 

 

 

 

 

 

 

 

Andy Plummer

 

11/22/2010

 

3,750

 

11/26/2010

 

33 1/3%

 

 

 

 

 

 

 

10/26/2011

 

33 1/3%

 

 

 

 

 

 

 

10/26/2012

 

33 1/3%

 

 

 

 

 

 

 

 

 

 

 

Philip Campbell

 

11/22/2010

 

1,650

 

11/26/2010

 

33 1/3%

 

 

 

 

 

 

 

10/26/2011

 

33 1/3%

 

 

 

 

 

 

 

10/26/2012

 

33 1/3%

 

 

 

 

 

 

 

 

 

 

 

Eric Hinkefent

 

11/22/2010

 

2,100

 

11/26/2010

 

33 1/3%

 

 

 

 

 

 

 

10/26/2011

 

33 1/3%

 

 

 

 

 

 

 

10/26/2012

 

33 1/3%

 

 

Name

 

Grant Date

 

Shares Granted

 

Vesting Date

 

Percentage of
Vesting Date

 

 

 

 

 

 

 

 

 

 

 

Chris Atayan

 

11/22/2010

 

8,100

 

11/22/2011

 

33 1/3%

 

 

 

 

 

 

 

11/22/2012

 

33 1/3%

 

 

 

 

 

 

 

11/22/2013

 

33 1/3%

 

 

 

 

 

 

 

 

 

 

 

Andy Plummer

 

11/22/2010

 

1,600

 

11/22/2011

 

33 1/3%

 

 

 

 

 

 

 

11/22/2012

 

33 1/3%

 

 

 

 

 

 

 

11/22/2013

 

33 1/3%

 

 

 

 

 

 

 

 

 

 

 

Philip Campbell

 

11/22/2010

 

900

 

11/22/2011

 

33 1/3%

 

 

 

 

 

 

 

11/22/2012

 

33 1/3%

 

 

 

 

 

 

 

11/22/2013

 

33 1/3%

 

 

 

 

 

 

 

 

 

 

 

Eric Hinkefent

 

11/22/2010

 

1,400

 

11/22/2011

 

33 1/3%

 

 

 

 

 

 

 

11/22/2012

 

33 1/3%

 

 

 

 

 

 

 

11/22/2013

 

33 1/3%

 

 

--------------------------------------------------------------------------------